


110 HR 6286 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2008-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6286
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2008
			Mr. George Miller of
			 California introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 1025 Nevin Avenue in Richmond, California, as the
		  Harold D. McCraw, Sr. Post Office Building.
	
	
		1.Harold D. McCraw, Sr. Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 1025 Nevin Avenue in Richmond, California, shall be known
			 and designated as the Harold D. McCraw, Sr. Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Harold D.
			 McCraw, Sr. Post Office Building.
			
